IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-473-CR



KAREN DELORES SMITH,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 44,316, HONORABLE JOE CARROLL, JUDGE PRESIDING

 



PER CURIAM
	This is an appeal from an order deferring adjudication and placing appellant on
probation.  The underlying offense is theft.
	Counsel for appellant has filed a motion to withdraw notice of appeal.  The motion
is not signed by appellant as required by rule.  Tex. R. App. P. 59(b).  Attached to the motion,
however, is a signed, hand-written letter from appellant to counsel stating, "At this time I don't
wish to appeal my case."  The letter is dated September 4, 1994, one month after appellant was
placed on probation.  In the motion, counsel states that appellant has twice failed to sign and
return motions to withdraw appeal sent to her by counsel.  Counsel further states that appellant
has never retracted her statement that she does not wish to appeal.
	Under the circumstances presented, we find that the letter from appellant to counsel
is an adequate demonstration of her desire to withdraw notice of appeal.  The motion to withdraw
notice of appeal is granted.
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:   November 2, 1994
Do Not Publish